Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 1 of 66 PageID 4272
                                                      Proceedings via Zoom Videoconference                         1



   1                                        UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
   2                                               TAMPA DIVISION

   3

   4   THE HURRY FAMILY REVOCABLE     )                                         Tampa, Florida
       TRUST, et al.,                 )
   5                                  )
                        Plaintiffs, )                                           No. 8:18-cv-2869-T-33CPT
   6                                  )
                                      )                                         Docket No. 231
   7               vs.                )
                                      )                                         June 26, 2020
   8   CHRISTOPHER FRANKEL,           )
                                      )
   9                    Defendant.    )                                         Courtroom 14B
       _______________________________)
  10

  11

  12                                MOTION HEARING
                BEFORE THE HONORABLE VIRGINIA M. HERNANDEZ COVINGTON
  13                        UNITED STATES DISTRICT JUDGE

  14

  15                                              (Zoom Videoconference)

  16

  17

  18

  19

  20

  21
                                                                  Official Court Reporter:
  22
                                                                          Scott Gamertsfelder, RMR, FCRR
  23                                                                      801 North Florida Avenue
                                                                          Tampa, Florida 33602
  24                                                                      Telephone: (813) 301-5898

  25   (P r o c e e d i n g s      reported            by     stenotype;              Transcript   produced   by
       computer-aided                   transcription               .)


       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 2 of 66 PageID 4273
                                                      Proceedings via Zoom Videoconference      2



   1                                               A P P E A R A N C E S

   2   PLAINTIFF COUNSEL:

   3                   Kenneth G. Turkel, Esq.
                       Anthony J. Cuva, Esq.
   4                   Bajo Cuva Cohen Turkel, PA
                       100 North Tampa Street, Suite 1900
   5                   Tampa, Florida 33602
                       (813) 221-2626
   6

   7   DEFENSE COUNSEL:

   8                   David C. Banker, Esq.
                       Harold D. Holder, Esq.
   9                   Bush Ross, PA
                       1801 North Highland Avenue
  10                   Tampa, Florida 33601
                       (813) 224-9255
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 3 of 66 PageID 4274
                                                      Proceedings via Zoom Videoconference                           3



   1                                                 P R O C E E D I N G S

   2    June 26, 2020                                                                                    9:40 a.m.

   3                                                                  - - -

   4                           (Court called to order.)

   5                           THE COURT:                 Good morning.                    We are here for a

   6   hearing in Case No. 8:18-cv-2869-T-33CPT.                                                  I'll begin by

   7   having counsel state their appearances.                                                  Who do we have for

   8   the plaintiff?

   9                           MR. TURKEL:                  Kenneth Turkel and Anthony Cuva for

  10   the Plaintiff.

  11                           THE COURT:                 For the defense?

  12                           MR. BANKER:                  From the defense, David Banker and

  13   Harold Holder.

  14                           THE COURT:                 Very good.                I appreciate everybody

  15   being available today through Zoom.                                              I'm going to tell you

  16   that it's my intention to rule on as many motions in limine

  17   as possible today.                          If I don't feel comfortable ruling on

  18   something, if I feel like I need to hear testimony before

  19   making that decision, I'll deny it without prejudice and

  20   explain it to you.

  21                           The reason that I'm doing this is I want to try to

  22   get this case as trial-ready as possible, but that doesn't

  23   mean that this case is going to go to trial anytime soon.

  24   The first case that we are going to try in Tampa Division

  25   will be in August, and it's going to be a criminal case, and



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 4 of 66 PageID 4275
                                                      Proceedings via Zoom Videoconference                      4



   1   it's either going to be my case in the middle of the month or

   2   another judge's case at the end of the month, and those are

   3   both criminal cases.                            I do not know what's going to happen

   4   with the civil docket.                               I don't know.

   5                           I don't know if we are going to make a decision to

   6   bring jurors in here for civil cases; and even if we did, who

   7   would we get?                    Who would we get?                         Who would be willing to

   8   come if they are scared of the virus and getting sick.                                               It is

   9   really challenging, and heaven knows how long this is going

  10   to last.              I'm just telling you, I have no idea what's going

  11   to happen in terms of trials.                                       Otherwise, this case would

  12   have been tried, I don't know, April, May, whenever it was.

  13                           MR. TURKEL:                  May.

  14                           THE COURT:                 May.         But at least I'm going to rule

  15   on these so that at least we have got that out of the way and

  16   at least you have an idea.                                   If you are choosing to have

  17   discussions on alternate resolutions, at least it will give

  18   you an idea of how those rulings would go.                                               Or if I can't

  19   rule on it, at least you know that and you will be prepared.

  20                           So I just wanted to let you know about that and to

  21   let you know that August -- this will not go to trial in

  22   August.            Absolutely not, and I don't know what we are doing

  23   in September.                    I just don't know.

  24                           Two cases can't go to trial at the same time

  25   because of social distancing.                                       We can't pick two juries the



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 5 of 66 PageID 4276
                                                      Proceedings via Zoom Videoconference                     5



   1   same day, is really what I should have said.                                             I think because

   2   of other social distancing things, this courthouse is so

   3   poorly designed for that, that I think only one trial can go

   4   at a time.                I think that's what we are looking at right now.

   5   Maybe two.                I'm sorry to say, civil will have to take a

   6   backseat to criminal.                             I'm sorry to say for you, because this

   7   is a civil case, it will have to take a backseat to criminal

   8   for now.              So that's what is going on.

   9                           So what we are looking at are the pending motions

  10   that I have at docket 146, which is the motion to bifurcate;

  11   I have 147, which is a motion in limine; and then another

  12   motion in limine at docket 148.                                         So those are the items that

  13   I have on the agenda for today.

  14                           We kind of stopped in your tracks on the motion to

  15   bifurcate when we were talking about a bench trial, but I

  16   gave a deadline to respond and that deadline has come and

  17   gone.          As I understand, you want a jury trial, which is

  18   absolutely your right.                               So that now has come back to the

  19   forefront, the motion to bifurcate.

  20                           MR. TURKEL:                  I think I can make short work of

  21   that.          I informed Mr. Banker last Friday we would withdraw

  22   that.          I'm sorry the Court spent undue time.                                     I think the

  23   sense we got, and probably rightly so, was Your Honor wasn't

  24   bifurcating.                  We filed the motion.                             I understand that, but

  25   the issue, I think, ultimately becomes the fact that we are



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 6 of 66 PageID 4277
                                                      Proceedings via Zoom Videoconference                             6



   1   going to have to discuss in the context, whenever we try this

   2   case, of which counts you try sort of as a shadow fact-finder

   3   to the jury, because they are inequitable.                                                   I don't think we

   4   need to deal with that right now.

   5                           The law on that is not particularly simple, but

   6   that's sort of a game day call for the Court, Your Honor, the

   7   intertwining of the equitable claims and the legal claims

   8   that you sit as fact-finder on some, all, whatever.                                                   But I

   9   don't see any need to bifurcate it.                                              I think that's probably

  10   asking for problems anyway.

  11                           The one thing I did tell Mr. Banker last Friday --

  12   we had a meet and confer on outstanding things -- is that I

  13   should have filed formal notice of withdrawal to not waste

  14   your time.

  15                           THE COURT:                 That's okay.

  16                           MR. TURKEL:                  That one is off the docket.

  17                           THE COURT:                 It's not a problem in the least.                        So

  18   I'm glad that you resolved it, and I appreciate it very much.

  19   You kind of read me right on that, Mr. Turkel.

  20                           MR. TURKEL:                  I understand.                       It's just not the kind

  21   of case I would normally file a motion to bifurcate in, and

  22   we looked at it, and I just didn't think it was really

  23   something that was the right call.                                             So that one is off the

  24   docket, Judge.                     We withdraw it.

  25                           THE COURT:                 Okay.          So are we ready to talk about



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 7 of 66 PageID 4278
                                                      Proceedings via Zoom Videoconference                       7



   1   the motions in limine?                               Are you ready to make those

   2   arguments?                Is there anything else that you want to discuss

   3   with me before we go on?                                 Or how would you like to do it?

   4                           MR. TURKEL:                  Judge, we filed -- my predecessor

   5   filed an omnibus motion in limine in compliance with the CMO,

   6   and where the Court rules in that sense, it requires all of

   7   them to be stated in one document.                                             Here's what I can say,

   8   and I can go any way the Court wants on this.

   9                           He moved largely on 401, 402, 403.                                I think a lot

  10   of these incidents of other lawsuits, other bad acts and so

  11   forth, are going to run more into 404(b) bad acts evidence,

  12   perhaps.              Normally in a case where character was implicated,

  13   maybe they would be character-type evidence.                                             But, Judge,

  14   truthfully, I'm sort of a trial lawyer first.                                             All I really

  15   care about is them not mentioning the stuff on opening

  16   statement in front of a jury because I don't think you are

  17   going to be able -- even with the briefing, I don't think

  18   that it would be right to do anything at this point other

  19   than to deny them without prejudice because until you hear --

  20   the way I understand their defense is somewhat simple.                                             We

  21   didn't take anything.                             If we took it, it wasn't confidential;

  22   and if it was confidential, there are no damages.

  23                           Kind of the neighbor's goat defense, I call it.                                   I

  24   don't have a goat; but if I did, he didn't eat your grass.

  25   But if he did eat your grass, it's because you didn't have a



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 8 of 66 PageID 4279
                                                      Proceedings via Zoom Videoconference                       8



   1   fence.

   2                           I really don't see this case as having character

   3   traits that normally make character relevant under 404

   4   implicated.                 So that takes me to 404(b), other bad acts.

   5   Other bad acts have to be offered for a specific, articulated

   6   list of reasons.                       Williams rule in Florida.                         In the federal

   7   system, 404(b).                      I don't see it, but I equally don't think

   8   that these are calls you make on synopses that are proffered

   9   in a motion in limine.

  10                           I don't think you can make the call until you hear

  11   the arguments and see the context of how they intend to bring

  12   it into trial.                     My concern is nobody mentions it in opening

  13   statement, and that leaves us to deal with the evidence as

  14   they seek to bring it in.                                  I just don't think you can try a

  15   case on motions in limine.

  16                           As much as I think these are all viable, valid

  17   objections, I don't think they should be able to bring a

  18   lawsuit in, other state-related litigation, other

  19   FINRA-related sanctions that are unrelated to a contract case

  20   and trade secret case and a very specific fact pattern here.

  21   I just think it's more proper to make the call at trial.

  22                           So what we are really seeking right now, Judge, is

  23   an order prohibiting reference to these other bad acts, which

  24   is the large bulk of these motions.                                              They are all, in one

  25   form or another, SEC actions, FINRA actions, FINRA sanctions,



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 9 of 66 PageID 4280
                                                      Proceedings via Zoom Videoconference                        9



   1   evidence of a pump and dump that has nothing to do with this

   2   case.          They should just be barred from mentioning them in

   3   opening; and if the Court reserved the right to exclude them

   4   on proper objection raised at the time, they are raised.                                              So

   5   I don't mean to be so general, Judge, but I just think that's

   6   going to be an underlying theme on every one of those motions.

   7                           THE COURT:                 Okay.          Let me hear from -- who will be

   8   addressing this, Mr. Holder, Mr. Banker?

   9                           MR. HOLDER:                  Yes, I'll respond.                  We can get into

  10   more specifics.                      We briefed the issue and cited some of the

  11   things that I think their motion relates to, but there are

  12   two primary things we would hope to accomplish with some of

  13   these other proceedings.

  14                           The other proceedings show, No. 1, that the

  15   information is not confidential and that's because, for

  16   example, they have in this case said that what they call

  17   their trade blotter is confidential, and that's a list of

  18   trades, the date they were made, and the volume of the trades.

  19                           In other cases, they have publicly filed

  20   information on their trades, the same information they claim

  21   is confidential in this case, and so limiting -- I think we

  22   can -- the Court could decide right now that's in play and

  23   that's something we could mention in our opening statement

  24   and then introduce at the trial.

  25                           The second thing -- and I'm happy to go into more



       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 10 of 66 PageID 4281
                                                       Proceedings via Zoom Videoconference                     10



   1    detail about the specific examples of that.                                              I will note that

   2    in document 135, which is our request for judicial notice of

   3    some of these proceedings, we outline the instances in which

   4    they disclosed the trade data and how it's the same trade

   5    data they claim is confidential in another instance in our

   6    case.

   7                            The second reason that we would offer evidence of

   8    these other proceedings is related to the damages, and the

   9    plaintiffs still haven't disclosed to us how they compute

   10   their damages, but certainly adverse regulatory actions taken

   11   by the SEC and FINRA and the effects that has on the

   12   plaintiffs' business, when they claim that Mr. Frankel -- we

   13   don't know exactly what their theory is, but we expect them

   14   to say Mr. Frankel caused adverse effects on their business.

   15                           We would certainly be allowed to, both in our

   16   opening and introduced at trial, have evidence there are

   17   other reasons why their business failed, including the

   18   adverse regulatory actions taken against them, including the

   19   statements they make in those adverse regulatory actions.

   20                           For example, in a mandamus petition that they

   21   filed in that case, they describe the NSCC charges as

   22   strangling their business and threatening their business.                                              So

   23   that's another instance where they can't on the one hand, you

   24   know, say that Mr. Frankel is causing harm to their business

   25   without allowing us to also offer alternative reasons,



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 11 of 66 PageID 4282
                                                       Proceedings via Zoom Videoconference                         11



   1    including in the opening statement, which I think is a very

   2    important time when we explain our defenses in the case.

   3                            The other instances, there was a FINRA action

   4    taken regarding certain fee increases that the Hurry entities

   5    imposed on their clients and common area maintenance charges

   6    that were challenged as improper by FINRA, all of which

   7    Mr. Hurry testified about in his deposition, and we have

   8    cited in our brief his testimony that is confirming some of

   9    those things.

   10                           Those go right to the damages in this case and

   11   things that caused their businesses to fail that had

   12   absolutely nothing to do with Mr. Frankel.                                                To be limited

   13   from mentioning that in opening statements would have a

   14   significant effect on the presentation of our defenses in the

   15   case, and I don't think it would be proper to do that without

   16   at least hearing a basis for excluding them.

   17                           THE COURT:                 Often the way that these things are

   18   handled is that a limiting instruction can be given to the

   19   jury for them to know in what way they can consider certain

   20   things, such as the FINRA action that you were discussing a

   21   few moments ago.

   22                           I heard what Mr. Turkel said.                                    Sometimes you do

   23   need to listen to what witnesses say before you know how

   24   everything falls into place; but I think specifically, for

   25   instance, Mr. Frankel has some motions in limine to prohibit



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 12 of 66 PageID 4283
                                                       Proceedings via Zoom Videoconference                     12



   1    references to or attempts to offer evidence concerning

   2    damages, and I think that the plaintiff does as well here

   3    with respect to damages.

   4                            What would be wrong with doing that?                              Putting

   5    aside for a moment the issue of the opening statements, what

   6    would be wrong with today resolving these issues with respect

   7    to damages matters so that you know where the Court stands

   8    with respect to that?

   9                            MR. TURKEL:                  Your Honor, I think to a degree,

   10   given Mr. Holder's arguments, it all ties together.                                           I would

   11   tell you this just in a vacuum.                                         The idea that they want to

   12   contend that other litigation is relevant because of this

   13   trade blotter with an aggregate of client trades, not

   14   something you can go online and get, aggregated data by

   15   client, by trade, we contend is confidential and at the core

   16   of confidential.

   17                           This would be a good example why, to me, even

   18   though they are my motions, they are not talking about it in

   19   opening.              That's another matter.                               Mr. Holder said we think

   20   the other litigation is relevant because they disclose this

   21   -- quote -- trade blotter.                                   It's on page 3 of document 152

   22   that was filed.

   23                           They say Alpine's trade blotter is confidential

   24   information, that there is an issue of material fact as to

   25   whether the trade blotter is confidential information under



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 13 of 66 PageID 4284
                                                       Proceedings via Zoom Videoconference                  13



   1    the nondisclosure agreement, whether it's a trade secret.

   2                            Then they go and talk about Alpine has publicly

   3    disclosed its trade data, for example, a reference to trades

   4    processed by Alpine for clearing through NSCC/CS system for

   5    its clients.

   6                            Judge, a broker-dealer would not consider

   7    providing trade information to a clearinghouse as a breach of

   8    confidentiality.                       The clearinghouse is the only way most

   9    broker-dealers can clear a trade, so it's within an avenue

   10   that they are going to have to disclose to be clear.

   11                           Maybe a wire house like Merrill Lynch who doesn't

   12   need clearing, may not need to use a separate clearinghouse,

   13   but smaller broker-dealers do.                                        So, you know, my point would

   14   be this, Judge.                      All of these arguments that they are making

   15   by this other litigation and sanctions would be relevant with

   16   the 103, 104 series of the Federal Rules of Evidence,

   17   conditional relevance, right?

   18                           They would have to tie it up, and that's generally

   19   where a limiting instruction comes in and the risk of trying

   20   this, because you tell the jury that this is only relevant if

   21   they can prove XYZ, which is why we generally don't talk

   22   about some of this stuff in opening statement.

   23                           So I think there is a gross difference, Judge,

   24   between them trying to satellite -- try all these satellite

   25   matters as a way of impugning my client's integrity and



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 14 of 66 PageID 4285
                                                       Proceedings via Zoom Videoconference                       14



   1    character when it's not relevant under the character rules,

   2    and, really, they are trying to put in as prior bad acts.

   3                            If there is tangential relevance as to material

   4    elements of the case, for instance, you disclose confidential

   5    documents to a third party, that is one thing.                                             But what they

   6    argue in their brief, they disclose it to a clearinghouse,

   7    well, Judge, that's not going to cut the muster.                                             That's not

   8    a breach of a confidentiality, at least without you hearing

   9    some testimony on it and them tying it up.

   10                           I don't think they can tie it up.                                 They don't have

   11   a securities expert.                            They don't have somebody that can talk

   12   about clearinghouses.

   13                           Where I draw the distinction, Judge, on the

   14   testimony of damages, they've essentially filed a motion for

   15   summary judgment, which is, we don't like the way you are

   16   going to prove your damages, so we don't think you should be

   17   able to talk about your damages.

   18                           That's just what it is.                                 We cited the case from

   19   the Southern District.                               It was literally on all fours on

   20   this, and you can't disguise a motion in limine -- motion for

   21   summary judgment as a motion for limine.

   22                           What they are saying in theirs -- they are not

   23   saying the damages are irrelevant.                                             They are not saying that

   24   the damages that could be testified to are incompetent or

   25   violation of a rule.                            They are just saying we don't like the



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 15 of 66 PageID 4286
                                                       Proceedings via Zoom Videoconference               15



   1    fact they didn't give us the documents and we don't like how

   2    they are going to testify.                                   We don't think it's the right

   3    way, so therefore, shouldn't be able to testify.

   4                            Judge, I want to be very clear about this.                           We

   5    filed a supplement after Mr. Frankel's deposition during

   6    which we point out to the Court -- and that's document 218.

   7    Mr. Frankel wouldn't answer questions that we believe were in

   8    the purview of your ruling about these Vision documents.

   9                            But I want to be very clear for you, for them, for

   10   the record as to what I inherited and where I think this case

   11   is heading.                 This case gets filed before he goes to Vision.

   12   He goes to Vision sometime May or June of last year.

   13                           While this case is being litigated, he is

   14   essentially committing the acts that form the basis for

   15   damages.              Now, as the Court knows, we didn't know about this

   16   because Vision didn't produce their documents before the

   17   discovery cutoff, and they didn't do it because they were

   18   told by Frankel, if I were you, I would just blow it off.

   19   I'm sure you remember that e-mail from the hearing that we

   20   had to reopen the record where Frankel, the defendant, had

   21   e-mailed Vision, saying don't produce the document.

   22                           Judge, essentially while the case is going on and

   23   the damages are being built, they are stonewalling us as to

   24   the evidence of those damages.                                        So I move this Court -- I

   25   understand that I inherited something that was post-discovery



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 16 of 66 PageID 4287
                                                       Proceedings via Zoom Videoconference                          16



   1    cutoff and my limitations were going to be narrowed by you,

   2    and I accepted it, Judge, and I think you did the right

   3    thing.

   4                            So we go to Frankel and we ask him questions, and

   5    they are all pointed out.                                  We excerpted the deposition in

   6    document 218.                    "But wait a minute.                           When you went over to

   7    Vision, were you going to be incentivized by this client

   8    coming over?                  How much were you going to get?                                 Were you going

   9    to get anything?"                         And he just sua sponte, Judge -- not on

   10   objection of counsel -- refused to answer these questions.

   11                           Judge, what we are stuck with here -- and I think

   12   Mr. Susman, frankly, did the right thing as it relates to

   13   candor toward a tribunal.                                  He filed the case.                 He knew this

   14   guy was doing something.                                 He said, we will find out during

   15   discovery.

   16                           They assist the third parties in not responding to

   17   the discovery.                     They played fast and loose with the

   18   documents.                And even when you order it, they don't answer

   19   fully and completely questions about it.                                                 And so what is

   20   Mr. Hurry stuck with, Judge?                                      He is stuck with this:             This

   21   guy took confidential information and we lost clients.

   22                           Some of those clients, we know now from the Vision

   23   documents, went to Vision.                                   Now, they can move you for DV on

   24   that, they can tell the jury I didn't prove my case.                                                 But

   25   trying to foreclose us arguing, that is not a motion in



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 17 of 66 PageID 4288
                                                       Proceedings via Zoom Videoconference                            17



   1    limine.            That's a motion for summary judgment.

   2                            Both parties filed exhaustive summary judgment

   3    motions, Your Honor.                            You wrote a very detailed order.                        If

   4    they had such problems with the confidentiality then, they

   5    would have made a more persuasive argument then.                                                  But that's

   6    not a motion in limine.                                That's where I see a difference

   7    here.

   8                            There are motions in limine, Judge, on evidentiary

   9    issues relating to things governed by 404(b), the 600

   10   character series of evidence rules.                                              At best are

   11   conditionally relevant, subject to tying up at trial,

   12   evidence.               Whereas theirs is the wholesale:                                     Don't let them

   13   put on a damages case.                               They don't have an expert.                     Don't let

   14   their guy talk about damages.

   15                           That's our position, Judge.                                      I hope that clears it

   16   up.

   17                           THE COURT:                 All right.                Who is to respond to that?

   18   Mr. Holder?

   19                           MR. HOLDER:                  Your Honor, Mr. Banker is prepared to

   20   address our motion in limine on damages, but I would just --

   21   there are a couple of things he said about the motion in

   22   limine that they were presenting.

   23                           First of all, the disclosure was not made to the

   24   NSCC.          The disclosure was made in a publicly filed court

   25   document that anyone with internet access can go and obtain.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 18 of 66 PageID 4289
                                                       Proceedings via Zoom Videoconference                            18



   1    The trade data was disclosed to the world, and there is no

   2    expert necessary to render an opinion that that's not

   3    treating anything confidentially.

   4                            We are not suggesting in our motion that it was

   5    disclosed to the NSCC and that caused an issue with the

   6    confidentiality of the documents.                                            We are suggesting that

   7    because they publicly filed it in that case, that's the

   8    reason why it wasn't treated -- the trade data wasn't treated

   9    as confidential.

   10                           But Mr. Banker is prepared on the motion -- a

   11   little bit spilled over to your motion in limine, and I don't

   12   know if that's the direction the Court wants to go.

   13                           THE COURT:                 That's fine.                   Absolutely.       Mr. Banker.

   14   Go ahead.

   15                           MR. BANKER:                  Sure.           Thank you, Your Honor.

   16                           Before I move to the motion in limine on damages,

   17   let me just correct the record on one thing, and I want you

   18   to understand very carefully.

   19                           The trade blotter that Frankel is accused of

   20   misappropriating, anonymous, it doesn't have customer names

   21   on it.           It doesn't reveal the broker.                                           It is an absolutely

   22   useless piece of information.

   23                           What you will see -- and yet -- and yet, Hurry

   24   claims that this anonymous blotter is top secret and

   25   confidential and that our guys had taken it and then Hurry



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 19 of 66 PageID 4290
                                                       Proceedings via Zoom Videoconference                              19



   1    publishes a brief in the D.C. Circuit -- wasn't it in the

   2    D.C. Circuit where the mandamus was filed?                                                    He files far more

   3    than the blotter contains.                                   He has the client names, the

   4    trade prices, he's got the stocks, he has infinitely more

   5    detail.            And for him to claim that this unanimous trade

   6    blotter is some kind of secret is ludicrous, and that is an

   7    absolute impeachment of their entire claim.

   8                            The man is going to claim that the anonymous

   9    blotter is confidential when he publishes what he publishes?

   10   That has to be admissible.                                   That is an absolute lack of

   11   candor or lack of truthfulness.                                         So I'm going to -- I'll calm

   12   down.

   13                           Let me talk about the damages, and we have really

   14   gotten off track on this, Your Honor.                                                    And let me just

   15   refresh you on the history, because this history is so

   16   important.                The lawyer who filed this ran off and filed a

   17   half-cocked lawsuit, and that was our position from the

   18   beginning.                And he had absolutely -- now, he sent us a demand

   19   letter.            He didn't even give us time to respond.                                          He said we

   20   had a deadline, and he went ahead before we even could get to

   21   the deadline.

   22                           He had absolutely no evidence, and he shouldn't

   23   have done that.                      That's not the way gentlemen and gentle

   24   ladies, civil lawyers behave.                                       I guarantee you that

   25   Mr. Turkel would not have done that.                                                I guarantee that



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 20 of 66 PageID 4291
                                                       Proceedings via Zoom Videoconference                           20



   1    Mr. Cuva would not have done that.                                             Certainly Mr. Holder and

   2    I would not have done that.

   3                            You don't send a demand letter when you know you

   4    are going to sue anyway.                                 You don't even wait for the

   5    response.               That created a very big problem for the client

   6    because the client had absolutely no evidence of any damages

   7    or any harm.

   8                            And you know what is really interesting, Judge?

   9    The client is not clairvoyant.                                        The client cannot know what

   10   Mr. Frankel is ultimately going to do six months after the

   11   lawsuit commenced, which is to join Vision, right?                                                  So this

   12   case morphed from a case about our guy's effort to buy a

   13   broker-dealer in Chicago named Ziv, with top secret

   14   information and an anonymous blotter that is worthless, that

   15   Hurry publishes far more information in the public records of

   16   the courts -- it's all about that case.                                                  It's all about the

   17   broker-dealer Ziv.                          That's what the lawsuit is about, and

   18   that's what is referenced in the complaint.

   19                           Then all of a sudden, you know, Hurry joins Vision

   20   six months later, and now what is the lawsuit about?                                                  Now

   21   it's all about Vision.                               Well, how could Hurry know that

   22   Frankel was going to use confidential information to join

   23   Vision?            It's just preposterous.

   24                           And what is really just under my skin about this,

   25   Judge -- and I think it's fair for you to be annoyed about



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 21 of 66 PageID 4292
                                                       Proceedings via Zoom Videoconference                                21



   1    this, too, is this Vision stuff is old hat.                                                  This is ancient

   2    information.                  And let me tell you why it's ancient

   3    information.

   4                            If you look at our opposition to Hurry's motion

   5    for sanctions -- I'll tell you where the docket file is.                                                      It

   6    was filed as Exhibit 1 to document 192.                                                  Document 192.   So

   7    when we filed our opposition to the motion for sanctions, to

   8    try to reopen discovery in this case, we attached the Vision

   9    lawsuit.              Hurry sued Vision way back in September of 2019.

   10                           Before Jordan Susman took his deposition Hurry is

   11   talking about the real lawsuit is the lawsuit against Vision.

   12   And he ended up suing Vision, and he claimed that Randy Jones

   13   and Vision and Rothman conspired to steal all of the Hurry

   14   business using Hurry's confidential information.

   15                           It didn't say a thing about Frankel.                                     Not a thing

   16   about Frankel.                     That lawsuit is in the record.                               That thing is

   17   filed at the beginning of September, and we don't hear a peep

   18   about Vision until we come up to the pretrial conference, and

   19   Hurry has got no damages and Hurry knows he can't prove his

   20   case.

   21                           And all of a sudden -- all of a sudden this

   22   lawsuit becomes all about Vision when Vision didn't even

   23   exist when the lawsuit was filed.                                            So let's not get wrapped

   24   around the axle here.                             This is a really simple motion in

   25   limine, and all you need to do is look at the rules, Judge.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 22 of 66 PageID 4293
                                                       Proceedings via Zoom Videoconference                           22



   1    You don't even need to go beyond the rules, although we have

   2    a Ninth Circuit case, and the rules say -- and everybody

   3    knows this.                 Certainly Mr. Turkel knows the rules and

   4    complies with the rules, but others haven't.

   5                            So the first thing that you have to do, you have

   6    to file your initial disclosures under Rule 26 and you have

   7    to file your damage calculations, right?                                                 And it's no excuse

   8    under the rule that you can't be precise.                                                 You have to do the

   9    best you can.

   10                           And guess what, Judge?                               You have to supplement

   11   that damage calculation.                                 You have to under rule -- let me

   12   read it.              Under 26(A) you have to make the damage disclosure.

   13   Under 26(E) you have to supplement the damage disclosure.                                                 In

   14   other words, you can't say we don't have evidence of damages

   15   yet.         That's no answer.                         You have to supplement it.                   And they

   16   haven't done that yet.

   17                           THE COURT:                 Okay.          So let me ask you something,

   18   Mr. Banker.                 What documents do you admit that Hurry produced,

   19   because I think they produced -- wasn't it Exhibits 29 to 34

   20   when Hurry was deposed?

   21                           MR. BANKER:                  Oh, those are worthless.                    Those are

   22   worthless.                All those are are revenue records showing certain

   23   amounts of revenue.                           And Hurry acknowledges -- if you read

   24   our brief, he acknowledges in our deposition -- he says they

   25   are worthless.                     We think that maybe these drops in revenue



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 23 of 66 PageID 4294
                                                       Proceedings via Zoom Videoconference                              23



   1    might correlate with misconduct by Mr. Frankel, but we

   2    haven't put that together yet, and we haven't even decided

   3    what documents we are going to use to do our damage analysis.

   4                            THE COURT:                 Well, what would be wrong with having

   5    those admitted and then Frankel can -- in cross-examination

   6    you can do whatever you need to do to minimize their impact

   7    or to show weaknesses in it?

   8                            MR. BANKER:                  Well, because, Judge, I mean, the

   9    fact that your revenue is up or down in any given month

   10   proves nothing.                      You have to show -- first of all, you would

   11   have to show that a particular client didn't do business with

   12   Hurry and that that caused the revenue drop.                                                    Then the

   13   revenue drop might matter.                                   But the amount recoverable would

   14   not be the revenue.                           It would be the profits.

   15                           So I mean, there is a threshold.                                       They have to

   16   show that a particular client stopped doing business with

   17   Hurry because of something that Frankel did.                                                    They have not

   18   begun to show that with anybody.                                           They haven't even

   19   identified the clients that we allegedly took.

   20                           They never bothered to ask Frankel about

   21   particular clients in his deposition.                                                    You know, did Joe

   22   Jones leave?                  You know, did you share information with Joe

   23   Jones?           They haven't deposed any clients.                                           They haven't done

   24   anything.               It's just financial statements.                                       It's like my law

   25   firm's financial statements.                                      Are revenues up; are revenues



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 24 of 66 PageID 4295
                                                       Proceedings via Zoom Videoconference                             24



   1    down.          It doesn't -- it proves nothing.

   2                            But the critical part in this they didn't even

   3    grasp.           In their late filed brief, they didn't even timely

   4    respond to our motion in limine.                                           Their response was way

   5    overdue.              They didn't get an extension.                                       They didn't get an

   6    order extending it, but they get off on summary judgment and

   7    all this stuff when the operative provision is -- this is the

   8    answer, Judge.                     It's under Rule 37.                           Rule 37(E).       And if you

   9    look at 37(C) -- I'm sorry, 37(C).                                             It says, "Failure to

   10   disclose or supplement earlier response or admit.                                                   If a party

   11   fails to provide information as required by Rule 26(A), the

   12   initial disclosures, the party is not allowed to use that

   13   information to supply evidence at a hearing or trial."

   14                           It's done.                 That's what the rule says.                       The motion

   15   in limine is just -- that's all it is, and that's what we

   16   cite is 37(C).                     And that's what the Ninth Circuit case says,

   17   that's what the other cases that Mr. Holder, who is a

   18   terrific legal scholar, cited for you.                                                   I mean, they never

   19   provided a damage disclosure.                                       They never supplemented a

   20   damage disclosure.

   21                           THE COURT:                 Let me ask Mr. Turkel.                       Mr. Turkel,

   22   what documents -- or Mr. Cuva -- did plaintiffs produce

   23   outside of the Hurry deposition documents?                                                   That's my first

   24   question.               Did you ever disclose a computation of damages?

   25                           MR. TURKEL:                  Judge, the additional documents that



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 25 of 66 PageID 4296
                                                       Proceedings via Zoom Videoconference                  25



   1    would be used at trial would be documents that were produced

   2    during the Vision production.                                       Let's be very clear, Judge,

   3    about this.

   4                            When this case was filed, I think Mr. Banker to a

   5    degree is correct that what we thought Mr. Frankel was doing

   6    was taking documents and information to go obtain this other

   7    broker-dealer Ziv.

   8                            While this case was pending, he goes and gets

   9    hired by Vision, the place he ultimately goes and the place

   10   where we contend he ultimately takes clients.                                            There are

   11   documents that Vision produced that show Mr. Frankel

   12   soliciting clients of our firm or helping with the

   13   solicitation to take them to Vision.

   14                           This idea that Vision -- the rhetoric that flows

   15   is somewhat amazing.                            We subpoenaed -- or I should say that

   16   my predecessor at the time when we were strictly local and

   17   was not active in the case, subpoenaed Vision before the

   18   discovery cutoff, Judge.

   19                           As it got close to the discovery cutoff -- and

   20   this was the whole premise of the motion to reopen, which I

   21   know was very tough for this Court because you are generally

   22   not inclined to do that, but I showed you the e-mail that

   23   Frankel sent to them, saying, I would just tell them to buzz

   24   off.

   25                           Judge Tuite had granted that motion because they



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 26 of 66 PageID 4297
                                                       Proceedings via Zoom Videoconference                   26



   1    had no excuse.                     Vision had no excuse for not producing the

   2    documents other than they had been informed the discovery

   3    cutoff was coming and there wouldn't be discovery reopened.

   4    It was important, Judge.                                 You have the defendant in the case

   5    instructing a critical third-party witness not to produce

   6    documents, telling him discovery is going to be shut down

   7    soon.

   8                            Judge Tuite asked them -- asked Vision's counsel,

   9    Judge, no less than five times, on what authority did you

   10   refuse to produce these documents after agreeing to produce

   11   them?          It's not as if this came up after the fact or when a

   12   separate lawsuit was filed against Vision, Judge.

   13                           The subpoena went out before discovery cutoff; and

   14   if we had had it prior to and they hadn't played games with

   15   the documents, then we would have been able to address it

   16   within the discovery cutoff.

   17                           THE COURT:                 Let me ask you, on the second

   18   deposition, did Frankel get deposed on the new Vision

   19   documents?

   20                           MR. TURKEL:                  That's correct.                     We filed a

   21   supplement and we excerpted his testimony where he literally,

   22   without counsel objecting, at points said, I'm not going to

   23   answer that question.                             And we filed it as a supplement to

   24   this to show you they are asking you to exclude evidence of

   25   damages when their own client won't even answer questions



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 27 of 66 PageID 4298
                                                       Proceedings via Zoom Videoconference                          27



   1    within the purview of your order.

   2                            I love it, Judge.                         If they want to take that

   3    position at trial and he wants to sit in front of you and not

   4    answer questions that were within the purview of the

   5    documents that we deposed him on, that's great, because to me

   6    they are waiving their objection to these damages.

   7                            But what's clear is this, Judge.                                    When they talk

   8    about supplementing, okay, and a sanction under 37(E), on

   9    their initial disclosures there are two witnesses.                                                 Two.

   10   That's it.                On their trial witness list that they filed in

   11   January, there are 24 witnesses.

   12                           They didn't supplement their disclosures at all as

   13   to these other 22 witnesses.                                      I did not find out until this

   14   morning who they actually intend on calling, and I'm not sure

   15   I got that even in a form that tells me.                                                 But they didn't

   16   supplement anything, Judge.                                     And frankly, Judge, if you want

   17   to discuss candor toward the tribunal, in honesty, what they

   18   should have done is when their client went to Vision in May

   19   of last year, while discovery was still very ripe and this

   20   case was still very much being litigated, they should have

   21   supplemented everything and said, here's where he went and

   22   here's where he's negotiating a contract and here's where

   23   he's negotiating with your client.

   24                           They didn't supplement anything.                                    They hid it,

   25   Judge.           And then they kept going to Judge Tuite and doing



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 28 of 66 PageID 4299
                                                       Proceedings via Zoom Videoconference                       28



   1    this.          Well, Judge, we can't produce unless they tell us what

   2    they are looking for, when their obligation would have been

   3    to update everything with respect to the new employer.

   4                            And, Judge, you know, you get this sense after you

   5    go through some of this lawyer stuff that we have gone

   6    through as to what the strategy was, and the strategy was

   7    simple.            And Mr. Banker actually just said it.                                      Well, we

   8    don't know what he's going to do six months later.                                                Hurry

   9    doesn't know.

   10                           Well, what did the client do?                                    What did the

   11   defendant do, Judge?                            He breached the contract during this

   12   lawsuit with the new employer, and then the burden got put on

   13   us to guess what he was doing when we couldn't satisfy these

   14   thresholds because they didn't supplement.

   15                           Judge Tuite closed this out of discovery because

   16   they had a duty to supplement as to all this Vision stuff.

   17   Frankly, Judge, if they had, I would've moved to amend and

   18   put it in the pleading.                                But they've tried it by consent

   19   anyway because they know it's within the purview of the same

   20   violation, just a different entity.

   21                           They didn't do one thing to supplement their

   22   discovery, supplement their initial disclosures up to and

   23   including the pretrial order and the filing of witness and

   24   exhibit lists, which they literally added 22 witnesses which

   25   weren't disclosed in their initial Rule 26.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 29 of 66 PageID 4300
                                                       Proceedings via Zoom Videoconference                              29



   1                            So if you want to talk about sanctions, I can move

   2    to strike their proceedings for that.                                                    They should have

   3    supplemented it last year.                                   None of this, Judge, gets around

   4    the fact that if you look at the A.T.O. Golden Construction

   5    Corp., Southern District, a case from 2018 that we cited at

   6    page 2 of document 158, our briefing, "The Court held that a

   7    motion in limine was not the proper vehicle to raise the

   8    issue that the defendants were denied discovery of lost

   9    profits evidence and that, therefore, plaintiffs should be

   10   precluded from bringing a lost profits claim at trial."

   11                           And the court said exactly what you said.                                       If it's

   12   that bad, bring it up.                               Cross him.                Fight the proof.

   13   Convince the jury they are wrong.                                            Whatever.          I think the

   14   jury is going to see right through this, frankly, and see the

   15   stonewalling and Frankel refusing to answer and they are

   16   going to see it for what it is, but that's a jury question,

   17   Judge.           That's what the A.T.O. Golden Construction Corp. case

   18   said.          It was the exact same thing; it's more suitable on

   19   summary judgment, not by motion in limine.

   20                           Judge, as to the Vision lawsuit, it was filed late

   21   last year.                He was excluded from it because he's being tried

   22   down here.                He's definitely a co-conspirator.                                      I'll tell you

   23   what.          If the defendants want to stipulate to abate this

   24   case, we will tee that back up and add him in and we will

   25   litigate the big case first and Mr. Frankel's case can sit in



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 30 of 66 PageID 4301
                                                       Proceedings via Zoom Videoconference                     30



   1    abatement while we do that.                                     I'll be happy to do that and

   2    take this off your docket if they have that big of a problem

   3    with that case.

   4                            But very often, Judge, when you have conspiracies,

   5    co-conspirators can be sued in the main case, they can be an

   6    unindicted co-conspirator, for lack of a better word, and

   7    referred to but not sued because we are suing them down here.

   8    Really it has nothing to do with this case at all.

   9                            THE COURT:                 So what I'm trying to -- and I

   10   appreciate that.                       What I'm trying to find out is what was

   11   not -- or what was or was not disclosed by the plaintiffs.

   12                           MR. TURKEL:                  Judge, the Vision documents that

   13   include evidence of our clients being solicited by Vision.

   14   We were narrowed there, Judge.                                        I played the cards that the

   15   Court let me play because we got this order compelling Vision

   16   to produce and then a limited deposition.

   17                           But all the Vision documents, his contract with

   18   Vision, the reference to our clients that are on e-mails with

   19   Vision, and so forth.                             As far as the exact amounts, he

   20   wouldn't answer those questions at his deposition, Judge.                                              If

   21   we set this far off for a jury trial, I can move to compel

   22   it.        I think they are obligated to supplement.                                     I certainly

   23   think they can militate against granting this motion, and

   24   that's in document 18.

   25                           MR. BANKER:                  Judge, to answer your question, you



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 31 of 66 PageID 4302
                                                       Proceedings via Zoom Videoconference                             31



   1    asked what was not disclosed by the plaintiffs.                                                   The answer

   2    is nothing was disclosed by the plaintiffs.                                                   And Mr. Turkel,

   3    I know, got lost in what he was saying, but the answer to

   4    your question is, they never to this day, even now, have

   5    supplemented the initial disclosure about their inability to

   6    prove damages.

   7                            I have no idea what their damages are.                                      They have

   8    not -- they have never provided a computation.                                                   The only

   9    documents -- you asked, what did they produce?                                                   They produced

   10   the documents at Hurry's deposition in early August and, you

   11   know, they are just revenue documents.                                                   They don't tell you

   12   anything.               There is no loss post-analysis.                                      There is no

   13   identification of loss of revenue attributable to a

   14   particular client.                          There is no analysis that some

   15   information about that client caused the client to leave and

   16   for that revenue to be lost.

   17                           So the answer is, nothing has been produced.                                        And,

   18   you know, the cases that they cited, the summary judgment

   19   cases, are in posit.                            They are not dealing with 37(E) -- or

   20   37(C).           I forget what the letter is.                                       They don't talk about

   21   that.          Those are talking about where it's the quality of the

   22   lost profits evidence.

   23                           You know, there is a factual issue that in those

   24   cases they say, you know, that's not a motion in limine.

   25   That's the motion for summary judgment or an issue for the



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 32 of 66 PageID 4303
                                                       Proceedings via Zoom Videoconference                         32



   1    trier of fact.

   2                            Here we don't even get there.                                     They don't even

   3    make the initial disclosure that says what their damages are,

   4    their basis for calculating.                                      They have never done that.

   5                            So let me tell you something.                                     I mean, this is

   6    so -- I resent these accusations.                                            You know, the problem in

   7    this case is that Hurry never got a noncompete.                                                  He never got

   8    a non-solicitation.                           He got a confidentiality, which is not

   9    so great if you don't want people trying to solicit your

   10   business.               You really need something else.

   11                           In the case, you'll remember -- and you were very

   12   faithful in reading all this stuff.                                              I didn't realize that

   13   the law was so restrictive that Hurry doesn't have a right to

   14   monitor Frankel's activities.                                       He couldn't even get discovery

   15   until he could state a cause of action.                                                  And here the

   16   complaints were so vague he could never state a cause of

   17   action until, like, five months into the case, in May.

   18                           So when the case moved into a last-ditch effort to

   19   say it wasn't Siv, it must be Vision, of course we filed

   20   witnesses to addressed the emerging claims that Hurry is

   21   trying to make, that he's trying to concoct to salvage the

   22   case when he's never produced any damages.

   23                           So there is one other point that I'm going to

   24   make.          On these Vision documents, it is such a red herring,

   25   Judge.           Remember what the timing is on this.                                         Frankel was



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 33 of 66 PageID 4304
                                                       Proceedings via Zoom Videoconference                              33



   1    already at Vision.                          Susman had the opportunity to ask any

   2    question that he wanted about work with Vision.                                                    They were

   3    already teeing up a lawsuit against Vision.                                                    They knew that

   4    Vision -- they contended that Vision stole all this business.

   5    They didn't ask about any of that stuff.                                                    They sued Vision

   6    separately and then they dropped the lawsuit.                                                    They withdrew

   7    the lawsuit in November of last year.                                                    They didn't even

   8    continue to pursue it.

   9                            So I don't know what they are doing.                                       I don't know

   10   why they bring this up two days before the pretrial

   11   conference.                 I think the reason is pretty clear.                                     They can't

   12   prove their case, and that's not my problem.                                                    Maybe you don't

   13   file a lawsuit if you don't have evidence of damages, when

   14   you don't have evidence of wrongdoing.                                                    But when you are just

   15   trying to slow somebody down and to monitor their activities

   16   to keep them from trying to take your business, when you

   17   don't have a non-solicitation or noncompete, maybe you

   18   shouldn't do that.                          And maybe the consequence of doing that,

   19   you find yourself stuck in the case where they can't prove

   20   it.        That's not my problem.

   21                           THE COURT:                 Let me ask Mr. Turkel a couple of

   22   questions here.                      Mr. Turkel, when I look at Rule 37(C), it

   23   appears to me that if you don't produce something, under

   24   Rule 26, that can't be used at trial unless the failure was

   25   substantially justified or it's harmless.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 34 of 66 PageID 4305
                                                       Proceedings via Zoom Videoconference                        34



   1                            So is your argument that your noncompliance is

   2    substantially justified due to Frankel's actions here?                                               Or am

   3    I missing something?                            Why don't you take a moment to talk

   4    about that.

   5                            MR. TURKEL:                  Yes, Judge.                  Judge, if you look at

   6    document 158, our response to this motion, or you could even

   7    look at docket 148, paragraphs 7 and 8, they acknowledge

   8    Frankel concedes that the plaintiffs produced damages

   9    documentation on August 5th and 6th, 2019.                                               And John Hurry

   10   gave testimony pointing to drops in revenue and contributing

   11   to causation and breach of nondisclosures.                                               That's in their

   12   moving papers, paragraph 7 and 8 in their motion in limine.

   13                           Judge, there is not an issue about whether there

   14   was testimony provided and that certain damages documentation

   15   were being produced.                            We don't have other documentation that

   16   has not been produced.                               What happened was --

   17                           THE COURT:                 Let me go back and make certain I

   18   understand.                 Would that be Exhibits 29 to 34 to the Hurry

   19   deposition?

   20                           MR. TURKEL:                  Let me double-check their

   21   representation.                      If you look at paragraph --

   22                           MR. BANKER:                  Those are the damage numbers.

   23                           THE COURT:                 Okay.          I wanted to make certain I'm

   24   focusing on the right one.

   25                           MR. TURKEL:                  Right.            Now, he also gave testimony



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 35 of 66 PageID 4306
                                                       Proceedings via Zoom Videoconference                             35



   1    about that.                 Now, Judge, I don't think Mr. Banker is talking

   2    about failure to supplement based on Vision documents that we

   3    got after the pretrial this year that were produced pursuant

   4    to court order, subject to some subsequent motions to compel

   5    that occurred way after Hurry's deposition.

   6                            I would have no problem, frankly, if he wanted to

   7    depose Hurry again on the Vision documents.                                                   He hasn't asked.

   8    But, Judge, look at document 218.                                            I guess my point is this,

   9    Judge.           At the time, if you put yourself in the shoes of the

   10   plaintiff, he knows an employee has left and just -- Judge,

   11   you ruled on summary judgment on the merits of whether things

   12   are trade secrets or not.                                  There is no reason for us to argue

   13   to you about whether there is a question of fact.                                                   You've

   14   already found there is a question of fact as to whether these

   15   trade blotters and documents would constitute trade secrets.

   16                           For purposes of argument, just assume for a second

   17   you've got this defendant, this employee who leaves and takes

   18   documents you contend are trade secrets, and you know that

   19   there's been a drop in revenues on certain clients and you

   20   note that you have certain documents and that you testify,

   21   but you don't know exactly what they have done because like

   22   most of these cases you never know that until you get to the

   23   place where they land.                               That's Vision.                      I'm not going to get

   24   into the Connecticut lawsuit on Vision and why this was

   25   tabled.            I'm not counsel in that lawsuit.                                         I don't think



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 36 of 66 PageID 4307
                                                       Proceedings via Zoom Videoconference                         36



   1    there is anything new that Mr. Banker painted.

   2                            There were a lot of procedural issues up there,

   3    and it's not gone forever.                                   But the long and short of it is

   4    this, Judge.                  The Vision documents that you compelled -- that

   5    Judge Tuite compelled and we got a deposition on, if you look

   6    at document 218, okay, page 6, which is our supplement in

   7    response to this motion in limine, we identify three

   8    categories of areas of inquiry where Mr. Frankel refused to

   9    answer questions.                         One of them was his compensation.

   10                           As I told you at the hearing on that deposition, I

   11   didn't need his 1099s or W-2s.                                        What I needed was whether his

   12   compensation was tied to clients he brought over, and we

   13   cited that, Judge, and he would not answer these questions.

   14                           Category two, deposit group calculations.                                   There

   15   is a string of e-mails that were produced in the Vision

   16   documents called deposit group calculations.                                             He wouldn't

   17   testify about them.                           Those calculations, which if the other

   18   documents that we got connect to them, the other Vision

   19   documents concern revenue and income of this deposit group,

   20   that includes clients that were our clients before

   21   Mr. Frankel left.                         He, just on his own, refused to answer

   22   these questions, Judge.

   23                           Now, those documents, the Vision documents, the

   24   Frankel subsequent deposition, they are certainly not part of

   25   Mr. Banker's argument that we didn't supplement.                                             They



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 37 of 66 PageID 4308
                                                       Proceedings via Zoom Videoconference                          37



   1    happened after the pretrial.                                      They happened subsequent to

   2    motions that Judge Tuite and yourself entered, right?                                                So

   3    those are going to be part of the damages case.                                               We will put

   4    Mr. Frankel up and we will let him refuse to answer those

   5    questions in front of a jury, too, because it just shows that

   6    what they are doing here, they don't want to tell us exactly

   7    how much money he took.

   8                            Now, what does that tell me from an evidentiary

   9    perspective?                  Well, it's a privilege that I'm going to get an

   10   inference instruction on, or they can waive their privilege

   11   and they can talk about it.                                     I don't know why they don't want

   12   to talk about it.                         But that set of documents and that

   13   testimony is certainly relevant.

   14                           There is no way that has to do with this motion --

   15   this argument about a 37(E) or 37(C) sanction because we

   16   didn't even know until after the pretrial.                                               Right?   And this

   17   is what I'm telling you, Judge.                                         It's kind of like this idea

   18   of someone killing their parents and complaining they are an

   19   orphan.            They complain about the lack of evidence and they

   20   complain about it all, but they are stonewalling the evidence

   21   in return.                If it's that bad, Judge, and there is no proof

   22   there, then why is their client not answering questions about

   23   it?

   24                           THE COURT:                 I tend to agree that the Vision

   25   documents should be part of the trial based on what I'm



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 38 of 66 PageID 4309
                                                       Proceedings via Zoom Videoconference                      38



   1    hearing today.                     What other comments or thoughts do both of

   2    you have with respect to that?                                        Mr. Turkel?        Let me hear from

   3    Mr. Turkel first, and then I'll go to Mr. Banker.

   4                            So, for instance, we have got -- if documents and

   5    testimony on damages evidence which were produced during

   6    regular discovery and the Vision documents in deposition, I'm

   7    not certain what would be wrong with having that be part of

   8    the trial.                But I want to make certain -- since I'm doing

   9    this in a vacuum and not in the trial setting, I want to make

   10   certain that I understand everything, because under Rule 37,

   11   if something hasn't been produced under Rule 26, it shouldn't

   12   be admitted in trial.                             But what I'm hearing is that the

   13   damages evidence produced during regular discovery and the

   14   Vision documents in deposition -- I'm not certain what's

   15   wrong with allowing that to be part of the trial.

   16                           But, again, I want to make certain I'm not missing

   17   anything, and I want to hear additional argument on that.

   18   Let me hear from Mr. Turkel first and then I'll hear from

   19   Mr. Banker.                 Mr. Turkel.

   20                           MR. TURKEL:                  Yes, Judge.                  It goes back to the

   21   simple premise that we sought discovery from Vision.                                              They

   22   didn't do it before the cutoff.                                         We had to file motions to

   23   get it.            Those motions, by the time they went through you and

   24   Judge Tuite, ended up in February-ish, post-pretrial, where

   25   we had to get this evidence the magistrate judge found we



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 39 of 66 PageID 4310
                                                       Proceedings via Zoom Videoconference                         39



   1    were entitled to and should have been produced in August of

   2    last year.

   3                            So I don't know how we could in any way, shape, or

   4    form be sanctioned for not supplementing with evidence that

   5    we didn't have prediscovery cutoff or even pre-pretrial.

   6                            THE COURT:                 Would you say, then, that the Vision

   7    documents in Mr. Frankel's second deposition are fair game?

   8                            MR. TURKEL:                  They would have to be.                     I didn't even

   9    really understand them to be taking the position that that

   10   information was not relevant.

   11                           Judge, by the same token, it's the same thing.                                      I

   12   could sit here and cry foul and, frankly, when you went back,

   13   if I wanted to drill down on it, they should have been

   14   supplementing their disclosures when their client got hired

   15   by Vision in June of last year, prediscovery cutoff.

   16                           Not only did they not do that, Judge -- let's be

   17   very clear.                 Here's irrefutable evidence that the client told

   18   Vision not to produce documents.                                           It's in the e-mail that's

   19   before this Court.                          It's in the record.                          He said, I would

   20   tell them to buzz off and not produce it.                                                  Counsel is on that

   21   e-mail.            They should have been supplementing with all the

   22   Vision information when their client got hired last year, but

   23   they didn't.

   24                           Now we get their pretrial witnesses, and there are

   25   24 witnesses, 22 of them not on their initial disclosures.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 40 of 66 PageID 4311
                                                       Proceedings via Zoom Videoconference                       40



   1    So everybody is playing this Vision game with newfound

   2    evidence.               And for us, stuff that was even after the pretrial

   3    order.           I don't see how you could possibly sanction us for

   4    that, Judge, with all due respect.                                             We didn't have it timely

   5    because of the misconduct of the third-party Vision and

   6    defendant's complicity in same.

   7                            So, yes, it has to be fair game here.                                And, Judge,

   8    just to be practical about it, I told Mr. Banker on numerous

   9    occasions, and Mr. Holder, that if there is any subsequent

   10   depositions they want -- we have two witnesses that I think

   11   showed up not in our initial disclosures but on the pretrial

   12   witness list, as opposed to their 22, but still, we will work

   13   with them.                We will have time obviously now.                               The trial will

   14   not happen when we thought, and we should get this additional

   15   stuff in a way that everyone is comfortable trying.

   16                           But the idea we get blocked on evidence that had

   17   it been disclosed timely -- they even served a predicate,

   18   Judge, to amend -- is absurd.                                       We are locked down on what

   19   Hurry said in his deposition.                                       We're not trying add to what

   20   his deposition said or the documents produced at his

   21   deposition.                 It's not like we are adding that.                              What we are

   22   adding is the Vision discovery we got pursuant to court order

   23   post-discovery cutoff.

   24                           So if you will, go back and look at the A.T.O.

   25   evidence, the Southern District case I discussed.                                             But if



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 41 of 66 PageID 4312
                                                       Proceedings via Zoom Videoconference                              41



   1    they want to argue the competency of John Hurry's testimony

   2    about what he saw as damages is fine.                                                    We have learned a lot

   3    more from Vision.                         And the bottom line is, right now, whether

   4    I handle it by getting a negative inference on Frankel's

   5    refusal to answer the questions or seek relief from you or

   6    Judge Tuite on it, I don't really know.                                                    It's before the

   7    Court in our supplement.                                 He should have answered these

   8    questions, Judge.

   9                            THE COURT:                 Let me ask you something, Mr. Turkel.

   10   Did you ever produce a computation of damages other than

   11   these documents we have already discussed?

   12                           MR. TURKEL:                  Judge, we did not produce a summary

   13   of damages, but I don't think there is anything in the law

   14   that said I can't put a corporate rep on or a CEO to testify

   15   here's what our revenues were and here's what they weren't.

   16   I don't have to have an expert to do that.                                                    They moved to

   17   strike an expert anyway because they said we didn't have

   18   disclosures.

   19                           Judge, it's sort of a horse-before-the-cart

   20   thing -- or cart-before-the-horse thing.                                                    If we had the

   21   Vision stuff timely, we may have been able to do all this,

   22   but we didn't.                     And then when we ask for it, Judge, their own

   23   client won't tell us the numbers.

   24                           I mean, Judge, if I didn't know that the Court's

   25   inclination was always so strong about reopening, I would be



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 42 of 66 PageID 4313
                                                       Proceedings via Zoom Videoconference                            42



   1    asking, let me get financials from Vision and compel this guy

   2    to tell me what he took, because that's where this case is.

   3                            Judge, I don't want an advisory opinion; but if

   4    they are going take the position that this guy is allowed not

   5    to answer what clients he stole and what revenues they

   6    generated and then say there is no damages, I may not have

   7    choice but to file that motion.

   8                            I kind of thought we were a nonjury trial, which

   9    we were talking about right up until this week.                                                So I kind of

   10   thought it wouldn't matter so much.                                              But if we are going to

   11   jury try this thing, I may have to do it.                                                I apologize in

   12   advance, because I know you will probably be upset if I do,

   13   but I think I may have to with this Vision thing.

   14                           I just want the truth, Judge.                                    I don't want to be

   15   told I have a junk lawsuit when their guy is not telling me

   16   the truth about what he took.                                       And I think that's a pretty

   17   simple concept to accept.                                  So that's all that I have, Your

   18   Honor.           I think you should deny this motion.

   19                           MR. BANKER:                  Judge, may I speak?

   20                           THE COURT:                 Mr. Banker.

   21                           MR. BANKER:                  Here's the truth.                    Mr. Turkel's

   22   client was required to produce a computation of damages.                                                  To

   23   answer your question, he has never provided that.                                                So the

   24   answer is, unequivocally no, that has never been provided.

   25   That is basic information that he had to provide.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 43 of 66 PageID 4314
                                                       Proceedings via Zoom Videoconference                                 43



   1                            This lawsuit, discovery closed in August.                                          The

   2    lawsuit was in the can at that point.                                                    If discovery needed to

   3    be opened because of Vision, or reopened, and if the case was

   4    going to be a new case about Vision instead of whatever Hurry

   5    alleged or believed that Frankel had done before he joined

   6    Vision, the remedy to do that was to bring it to your

   7    attention in September -- on September 11, 2019, when Hurry

   8    sued Vision and when Hurry sued Randy Jones and Howard

   9    Rothman and never mentioned Frankel.

   10                           Why are we even talking about Vision?                                       This

   11   lawsuit was in the works way back in September.                                                    So

   12   Mr. Frankel is entitled to have the case tried that Hurry

   13   brought.              The case that Hurry brought, discovery closed in

   14   August.            It's not Hurry's -- it's not Frankel's problem that

   15   Hurry doesn't have evidence, that he has trouble getting

   16   records from Vision.                            Frankel didn't tell Vision.                             Vision is

   17   not Frankel's automaton.

   18                           He said, if I were you, I would ignore it.                                          He

   19   didn't say, ignore it.                               I'm telling you to ignore it.                          It's

   20   up to Vision.                    They are big boys.                          And you know what?             If

   21   Hurry decides that there is something that Vision has that's

   22   so critical to proving his lawsuit, he needed to bring it to

   23   your attention way back in the Fall of last year.                                                       And we got

   24   bupkis until a couple of days before the pretrial conference.

   25                           You have to wonder about that timing.                                       Let me tell



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 44 of 66 PageID 4315
                                                       Proceedings via Zoom Videoconference                            44



   1    you something -- and I know Mr. Turkel has not read all of

   2    Frankel's testimony.                            These Vision documents don't help him

   3    at all.            You said that they couldn't ask because it still had

   4    the noncompete --

   5                            MR. TURKEL:                  I was at the deposition, actually.

   6                            MR. BANKER:                  -- because he's not entitled to ask

   7    him about his compensation.                                     We didn't unredact any of the

   8    information about his compensation.                                              That remained off

   9    limits.            What they were entitled to ask was what clients did

   10   you lure over?                     What was the amount of revenue that came

   11   over?          They didn't ask those questions.                                           They didn't ask

   12   those questions.                       And the documents don't help them prove

   13   that information.

   14                           That's a separate lawsuit.                                       That's a lawsuit

   15   against Vision about revenue that Vision took.                                                   And if you

   16   look at Frankel's deposition -- and I can't say whether he

   17   was going to file it with the pretrial conference.                                                   I don't

   18   know if he did or not, but I can get it to you.

   19                           On page 62 and 63, this is nowhere referenced in

   20   their papers.                    They ask the one question that was relevant,

   21   and answer was no.                          They said -- Mr. Vogue asked, "So there

   22   was a system in place" -- this is beginning at line 13 --

   23   "system in place at some time where Vision people" --

   24                           THE COURT:                 Slow down, Mr. Banker.                        Just slow

   25   down.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 45 of 66 PageID 4316
                                                       Proceedings via Zoom Videoconference                            45



   1                            MR. BANKER:                  -- "bringing that business in?"

   2    Answer:            "No.          No.        He didn't get any credit for business

   3    brought in, whether it was Hurry's business or whether it was

   4    Joe Blow's business."

   5                            Follow-up question.                            "Was there any component of

   6    your compensation at Vision whereby you would get

   7    compensation or profit sharing that would directly tie to

   8    specific customers?"                            Answer, 63, line 9.                      "No.   No."

   9                            There is simply these documents that they've got.

   10   They simply know -- they didn't ask for -- they didn't ask

   11   our guy to produce.                           They didn't have Vision to produce

   12   revenue records.                       They didn't ask for this stuff.                            They still

   13   have to go fishing.

   14                           The documents that they've got prove nothing of

   15   their case.                 They don't prove Frankel took in clients.                                   They

   16   don't prove any revenue was attributable to a client.                                                  His

   17   compensation doesn't reveal that, and that's off limits

   18   anyway.

   19                           The man has spent a fortune on this case.

   20   Defendants are entitled -- you know, people have to play by

   21   the rules.                The case that we prepared to try from the start

   22   closed in August.                         If they wanted to pursue a new separate

   23   case, they needed to bring it to your attention way back in

   24   September when they sued Vision.                                           They didn't do that, and

   25   it's way too late to be trying to turn this into a totally



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 46 of 66 PageID 4317
                                                       Proceedings via Zoom Videoconference                            46



   1    different lawsuit than what they started with.                                                  Siv is

   2    irrelevant at this point.                                  That's what they sued, because he

   3    was buying SIF.                      We are totally beyond SIF.                              SIF is no longer

   4    a witness.

   5                            Is that my fault that SIF is no longer a witness?

   6    Not really.                 They changed the pleading.                                   Now it's Vision, I

   7    guess.           Although, Vision is not even mentioned in their

   8    complaint.                So poor Frankel has spent a fortune.                                    He's ready

   9    to defend the case they sued, that they filed.                                                  Let's go.

   10                           THE COURT:                 Well, what is your take on abatement,

   11   if this is a different lawsuit?                                         Mr. Turkel said he's fine

   12   with abating this lawsuit for a while.

   13                           Right, Mr. Turkel?                           Did you say that?            Did I

   14   misunderstand you?

   15                           MR. TURKEL:                  Judge, I think what's constructive

   16   right now, I'm not hearing the argument about the competency

   17   of damages.                 What I'm hearing is essentially a summary

   18   judgment, saying that we shouldn't be able to seek any

   19   remedies for the Vision conduct that was disclosed only upon

   20   court order, upon motions to comply and they refused to

   21   produce.              So that's essentially what I'm hearing.

   22                           He is saying Vision is not part of this lawsuit,

   23   notwithstanding the fact that the -- quote -- case that was

   24   locked up in August wasn't locked up because I had to seek

   25   court relief to get the documents.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 47 of 66 PageID 4318
                                                       Proceedings via Zoom Videoconference                         47



   1                            THE COURT:                 We did reopen discovery.                      I did reopen

   2    discovery on the Vision information.                                                So I did specifically

   3    do that.

   4                            MR. TURKEL:                  Right.            And, Judge, he doesn't know

   5    what the Connecticut counsel knew or didn't know in the

   6    Connecticut case that was filed.

   7                            I guess my point is this, Judge.                                     I'm going to try

   8    to be practical, both to save the Court's time and to save

   9    counsel's time, but there are a few different ways I can

   10   approach this.

   11                           One, Judge, is that if -- they have tried the

   12   Vision issue by consent.                                 At no point, even in this motion in

   13   limine, had they raised the idea that Vision shouldn't be

   14   part of it.                 They simply said, at the end of August, before

   15   you had to file your motions to compel, you didn't produce

   16   enough damages evidence.

   17                           We can do one of two things.                                     I can certainly move

   18   to amend, Judge.                       I think I've got the good cause, if they

   19   are taking the position that this late disclosed evidence

   20   that you reopened discovery for is somehow not part of the

   21   case.

   22                           Obviously, I think we made a compelling case

   23   because I don't think this Court is often inclined to reopen

   24   discovery, but you saw what we were handed.                                                 So I can do

   25   that.          I am more than willing, Judge, to take that



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 48 of 66 PageID 4319
                                                       Proceedings via Zoom Videoconference                         48



   1    Connecticut case, heat that back up, add Frankel into that

   2    and try the whole mess.                                Now, the reason -- I'll be very open

   3    to the Court -- is that when you deal with concepts of

   4    judicial comity, Judge, it's usually the first filed case,

   5    right?           So if I had already tried that and tried to abate

   6    this, they would say, well, you can't abate this one.                                                It's

   7    the first one.

   8                            The last thing I want to have res judicata on this

   9    case, on the bigger conspiracy case that will ultimately be

   10   litigated.                It's just a practical problem.                                 I mean, I can do

   11   both of them.                    At some point somebody raises comity on at

   12   least a portion of the conspiracy.

   13                           Frankel is not the only guy, but the bottom line

   14   is, this isn't a motion in limine.                                             This is a wholesale

   15   motion for summary judgment.                                      They are prohibiting us from

   16   trying the case that we had to develop post-discovery cutoff

   17   because they didn't produce.

   18                           Judge, I think I'm going to have to file things,

   19   frankly, I would normally not want to file before this Court

   20   at this point in time.                               But, frankly, Judge, between COVID

   21   and this new take on this argument, I think I pretty much

   22   either have to amend or find grounds to ask this Court to

   23   abate while I pursue the bigger case.

   24                           I don't see any other choice, if this is what they

   25   are arguing, because if you were to say I'm not going to let



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 49 of 66 PageID 4320
                                                       Proceedings via Zoom Videoconference                              49



   1    you try the Vision issue, then at that point, Judge, I think

   2    at that point I would probably have to take the whole thing

   3    up because the Vision issue is the case.                                                 That's where he

   4    ended up.

   5                            He didn't end up at the business he was

   6    negotiating when we filed.                                   He ended up somewhere else, and

   7    they saw fit in May, June of last year, when he was

   8    negotiating with Vision, not to tell anybody.                                                 Okay.     Not to

   9    supplement anything and say, hey, he's not at SIF.                                                    He's gone

   10   to Vision.

   11                           Maybe we would have amended then, Judge.                                       I don't

   12   know.          But it's a really bizarre argument, in my opinion, and

   13   has very little to do with the competency of damages evidence

   14   and everything to do with the fact they tried to exclude the

   15   pay.

   16                           This a preclusive motion.                                   This is a dispositive

   17   summary judgment on trying their client's employment and what

   18   he did at Vision.

   19                           He wouldn't tell us, Judge, the revenue at Vision.

   20   They sat there -- I was at the deposition.                                                 He said, No, I'm

   21   not going to answer that.                                  So I think the best thing to do,

   22   Judge -- and I'm not -- I'll file my motion and you can deny

   23   it, but I think I have to seek leave to amend at this point,

   24   unless they want to waive this pleadings argument they are

   25   making.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 50 of 66 PageID 4321
                                                       Proceedings via Zoom Videoconference                              50



   1                            Judge, by listing Vision witnesses and by arguing

   2    Vision in the pretrial papers, I think it was their duty at

   3    that point to say, I don't think we are trying Vision.                                                     I

   4    don't know how they could have said it.                                                  We were still

   5    seeking court relief for discovery at that time.

   6                            These things happen, Judge.                                      It's not ideal but,

   7    frankly, neither is COVID and the timing issues it created.

   8    Maybe it all comes together and I move for leave to amend.                                                       I

   9    don't know.

   10                           THE COURT:                 Mr. Banker, I'll let you respond to

   11   that.

   12                           MR. BANKER:                  This is such a backward universe.

   13   Mr. Turkel, like my kids, you know, everything suddenly

   14   becomes my problem, right?                                   And it's very frustrating to hear

   15   that.          And I think that Mr. Turkel is not, you know, fully

   16   versed in the case because he's late coming in.                                                  The fact of

   17   the matter is, when Hurry -- I'm sorry, when Frankel went

   18   with Vision, he had to file his license with Vision.                                                     So it

   19   was a matter of public record.

   20                           If you look at the Vision lawsuit that Hurry

   21   filed, you can see the chronology.                                             Hurry has known all about

   22   Vision all along.                         Hurry was negotiating to buy Vision.

   23   Randy Jones was his lead negotiator.                                                I mean, all of this was

   24   going on while this lawsuit was going on.

   25                           They know Howard Rothman.                                   These guys knew about



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 51 of 66 PageID 4322
                                                       Proceedings via Zoom Videoconference                          51



   1    Vision before I did.                            For Mr. Turkel to say that Frankel had

   2    some duty to supplement, that's really from another universe.

   3    That's the most preposterous statement that's been made

   4    today.

   5                            You know, I haven't tried anything by consent,

   6    right?           And what you said -- and I understand, Judge, and it

   7    made sense.                 You said that Ken could take a deposition on

   8    these after-produced documents, and he did.                                                But the fact of

   9    the matter is, those documents don't get him where he needs

   10   to be.           They don't prove anything.

   11                           That was the scope of the exam.                                   Those documents

   12   aren't about Vision revenue.                                      They aren't about clients that

   13   were taken.                 There is no way that you can make a damages

   14   disclosure from those documents.                                           You just can't do it, and

   15   they haven't even tried to do it.

   16                           So he's entitled to try and use those Vision

   17   documents.                I don't care.                    I just want to stick with the

   18   rule, which is, we had a discovery cutoff.                                                They filed a

   19   lawsuit.              We had a discovery cutoff.                                    They knew the rule.

   20   They agreed to try a case as it existed in August of last

   21   year.          My guy, you know, spent a lot of money preparing that

   22   case to be tried.

   23                           If they had a problem with that, they needed to

   24   bring that to your attention a long, long time ago.                                                We are

   25   not supposed to start a whole new case right now, at great



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 52 of 66 PageID 4323
                                                       Proceedings via Zoom Videoconference                            52



   1    expense to my guy.                          I think the simple solution -- all this

   2    is, you need to look no further than 37(C).                                                 Make them

   3    disclose today -- use the Vision documents if they want to --

   4    what their damage calculation is.                                            Because I'm telling you,

   5    they can't do it.                         It's impossible.

   6                            They do not -- they cannot give you a damage

   7    disclosure because they have never given us a damage

   8    disclosure, and they don't know what it is.                                                 That's what we

   9    are dealing with.                         And I'm saying, enforce Rule 37(C).

   10   That's not the way you are supposed to conduct litigation,

   11   and it's not Frankel's fault.                                       It's not Frankel's fault.

   12                           Don't for a minute bring in Frankel or Harold or

   13   me.        We have done our duty as advocates.                                           And let me tell

   14   you.         Maybe the other side hasn't done its duty, but that's

   15   not my problem.                      And let's not try and foist this on anybody

   16   other than where the buck ought to stop.

   17                           THE COURT:                 All right.                Here's what I think.          I

   18   think that regular discovery documents that were produced

   19   under Rule 26 and Vision documents that were produced after

   20   this Court's order can come in.                                         Those documents are part of

   21   the case per my order, per Judge Tuite's order.                                                 I think

   22   anything else with respect to damages that hasn't been

   23   produced, it's not coming in.                                       So that's my ruling.

   24                           I need to go back and double-check exactly what

   25   motion in limine that is.                                  But just generically -- generally,



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 53 of 66 PageID 4324
                                                       Proceedings via Zoom Videoconference                       53



   1    I should say, not generically, generally that's my ruling

   2    based on what I looked at before and what I've heard today.

   3                            You know, I don't know about abatement.                                I think

   4    the best thing, Mr. Turkel, if that's what you want to do, is

   5    to file a motion.                         I think that's the kind of matter that is

   6    best resolved by a written order and by written pleadings and

   7    to give Mr. Banker the opportunity to respond to it.

   8                            Generally speaking, if we didn't have the

   9    COVID-19, I would say let's just go forward.                                             Well, we would

   10   have gone forward in April or May.                                             I don't know what to tell

   11   you.         I really don't know what to tell you.

   12                           MR. TURKEL:                  I appreciate the sentiment, and I

   13   think to me what is constructive, I guess, is the ability to

   14   just warn the Court, the extent that motion goes up, at least

   15   you'll have some context as to why and this just didn't come

   16   up out of the blue.                           So we will take a look; and if we think

   17   there is grounds and it makes sense, then we will file that.

   18                           Judge, I want to be very transparent and, again,

   19   I'm not in the way of seeking any indications from the Court

   20   but just letting the other side know that given the way this

   21   damages issues was brought up by them -- and I certainly

   22   heard some things today that were different than we

   23   anticipated, we will move to compel his client's refusal to

   24   answer these deposit group calculations because I think the

   25   numbers are in there.                             But that's a fight for a different



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 54 of 66 PageID 4325
                                                       Proceedings via Zoom Videoconference                             54



   1    day.         I just, again, don't want to be seen by anybody as not

   2    being transparent about where we are going with this, and the

   3    Court can grant or deny these motions as the Court sees fit.

   4                            I know the Court will always do that.                                      I just want

   5    to be transparent to the other side, given we are kind of in

   6    a pretrial context about that issue and the abatement issue,

   7    which we will look at, Judge.                                       I don't know if it's there.

   8    Comity is an interesting area of the law; who was the first

   9    one in.            But I think there are some compelling circumstances

   10   here, so we will see what we can find on it.

   11                           THE COURT:                 What I will do is I'm going to grant

   12   in part and deny in part document 148.                                                   That's Mr. Frankel's

   13   motion in limine.

   14                           So you've got your omnibus motion, document 147.

   15   Just give me a moment to turn to that, and we will see what

   16   we can come up with.                            I just need a moment to turn to that.

   17                           Plaintiff's omnibus motion in limine, No. 1

   18   through 13, document 147.                                  Mr. Frankel responded in

   19   opposition, document 152.                                  So let's see, Mr. Turkel, who will

   20   be arguing that?                       Will you be?                   Or Mr. Cuva?

   21                           MR. TURKEL:                  On the omnibus motion?

   22                           THE COURT:                 Yes.

   23                           MR. TURKEL:                  Judge, I think I addressed them at

   24   the beginning, which I felt that largely would be objection

   25   to evidence that would probably be better handled --



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 55 of 66 PageID 4326
                                                       Proceedings via Zoom Videoconference                             55



   1                            THE COURT:                 Are you sure?                    Okay.      So you want me

   2    to just deny those without prejudice?                                                    I'm happy to go

   3    through these, if you would like to argue them.                                                    The other

   4    way to go is to deny them without prejudice and you can raise

   5    them at trial.                     I know that's what you said, but I'm just

   6    trying to get some things out of the way.

   7                            MR. TURKEL:                  Judge, I think where I came down on

   8    it was what I usually do, is just precluding them from

   9    mentioning them in opening statement because most of these

   10   things are conditional relevance-type arguments that they are

   11   making, saying that they are relevant for this point or for

   12   that point.

   13                           For instance, when we talk about the confidential

   14   information being filed in another case, that would be

   15   subject to litigation privilege.                                           We would be immune from

   16   conduct we pursued in litigation.                                            I don't know if there is a

   17   protective order in that case.

   18                           I can take them one by one; but, Judge, I'm happy

   19   enough right now if they could just not deal with it in

   20   opening statement.                          If not, I can go through them one by one.

   21   Judge, I'm prepared to do either one.                                                    I don't want the Court

   22   to have to make my decision.                                      But what I'm concerned about is

   23   them mentioning them in opening.                                           I can handle the objections

   24   beyond that.

   25                           THE COURT:                 Is that something, Mr. Banker or



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 56 of 66 PageID 4327
                                                       Proceedings via Zoom Videoconference            56



   1    Mr. Holder, that you can live with, or what's your position

   2    on that?

   3                            MR. HOLDER:                  Your Honor, I addressed that briefly

   4    at the beginning of this hearing, and I can go back into more

   5    details again.                     But I think some of these are clear issues

   6    that they are admissible, and so they go to the

   7    confidentiality and they go to damages issues.

   8                            Their public disclosure of the trade data they

   9    call confidential in our case, their public disclosures of

   10   that data in other instances is admissible in our case.                                  And

   11   to limit us from mentioning something like that in our

   12   opening statement -- I think that the opening statement is an

   13   important time to explain to the jury our theories of the

   14   case, and to limit us when there's grounds to rule that

   15   evidence is admissible, we don't agree to such a limitation.

   16                           Then, with respect to the other reason that these

   17   issues are -- these motions -- and I'm trying to address them

   18   all at once, but the other reason is -- the damages issues

   19   and the adverse regulatory actions taken, the other reasons

   20   why their businesses are failing, the fact that in other

   21   cases they said, for example, that the NSCC's charges are

   22   strangling their business and that they are a threat to

   23   Alpine's continued existence, prohibiting us from mentioning

   24   that in opening statement is not something that we are able

   25   to agree to.                  And there are grounds right now to rule that



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 57 of 66 PageID 4328
                                                       Proceedings via Zoom Videoconference                          57



   1    those things are admissible.                                      And certainly if they want to

   2    object at the trial, but to limit us at opening statement I

   3    don't think would be proper.

   4                            And the other kind of component of that is, also,

   5    Mr. Hurry's testimony about the fee increases that Alpine

   6    imposed and about the common area maintenance charges that

   7    Hurry entities charged to each other that had a strain on

   8    Alpine's business and Scottsdale's business, those are also

   9    things that the Court has information now to rule they are

   10   admissible.                 But I don't think -- we can wait until trial,

   11   but I don't think the Court has the information now, and I

   12   don't think it will be proper to limit our opening statement

   13   from those key aspects of our case, which we would like to

   14   present at the outset, and it's an important part of our case.

   15                           THE COURT:                 I understand.                    What is your response

   16   to plaintiff's position that this might be subject to the

   17   litigation privilege, certain documents shouldn't be admitted

   18   because of the litigation privilege?                                                How would you respond

   19   to that?

   20                           MR. HOLDER:                  Your Honor, I'm not -- I would like

   21   to -- I don't think that was raised in their brief, and it's

   22   not something that I've fully researched and would respond

   23   to.        But what I would say, I understand the litigation

   24   privilege to be a defense, in certain contexts, to claim

   25   about things you said in litigation.                                                I don't understand the



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 58 of 66 PageID 4329
                                                       Proceedings via Zoom Videoconference                       58



   1    litigation -- I'm not aware of a litigation privilege that

   2    applies to exclude evidence that in one case you are making

   3    statements that are inconsistent with another case, and I'm

   4    not -- I haven't seen a case where the litigation privilege

   5    has been used that way.

   6                            If there was such an authority for that, then I

   7    would like an opportunity to respond to it.                                              But the

   8    litigation privileges with which I am familiar are

   9    protecting, for example, against a defamation claim.                                               You

   10   have a litigation privilege to make assertions in your

   11   pleadings and you can't be sued for defamation.                                              But you

   12   don't have a privilege to say one thing to one tribunal and

   13   say another thing to another tribunal.

   14                           I actually think that's kind of a judicial

   15   estoppel argument, that Alpine can't in another case say the

   16   NSCC charges are strangling its business and then assert a

   17   litigation privilege to avoid that admission in any other

   18   case, from being used against it in this case.                                              But, again,

   19   if there is authority for that, I would like to have an

   20   opportunity to address it.

   21                           THE COURT:                 Okay.          Anything you would like to say,

   22   Mr. Turkel?

   23                           MR. TURKEL:                  Judge, if we are going to do these

   24   the way it appears to do them, in looking at their papers,

   25   for instance, the implication of litigation privilege would



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 59 of 66 PageID 4330
                                                       Proceedings via Zoom Videoconference                      59



   1    be this.              We shouldn't be penalized for having -- this isn't

   2    an inconsistent statement.                                   They were required in another

   3    lawsuit to disclose information to defend or litigate the

   4    lawsuit.

   5                            They cite, on page 3 of their papers, Alpine has

   6    publicly disclosed its trade data, including, for example, a

   7    reference to trades processes by Alpine for clearing through

   8    NSCC net system for its clients.

   9                            On November 23rd, 2018, November 26, 2018, they

   10   are referencing -- and I'm pretty sure this lawsuit was

   11   already filed at that point.                                      So the idea we have already

   12   called Mr. Frankel out for his use of confidential

   13   information in a lawsuit and then in another lawsuit we have

   14   to say, yeah, this information is an issue, I don't see where

   15   they get the idea this is inconsistent or anything else.

   16                           Moreover, I think if it was done pursuant to a

   17   viable discovery request or something else, it could be

   18   privileged.                 But my bigger point is this, Judge.                             Trials are

   19   not scripted, as the Court knows.                                            If they want to risk

   20   mistrying the case by talking about these conditionally

   21   relevant things that they may or may not be able to tie up by

   22   the time a witness gets on the stand, if that's a risk they

   23   want to take with the Court's time and the jury's time and my

   24   time, that's fine with me.

   25                           I don't think the Court can resolve it at this



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 60 of 66 PageID 4331
                                                       Proceedings via Zoom Videoconference                       60



   1    point.           I don't think that there is enough context in the

   2    papers to tell whether this actual theory they have passes

   3    muster.

   4                            There is a blurb on page 3 of their case.                                    That's

   5    why I went kind of where I usually go as a trial lawyer,

   6    right?           Don't step in it during opening.                                        Wait until the

   7    witnesses come on; and if it's conditionally relevant, we can

   8    proffer or tie it up with the witness.

   9                            If you're not going to object when they state it

   10   during the opening, they can take the chance if they want to

   11   and Mr. Baker can complain a year from now that his client

   12   spent a gazillion dollars because his client will have to

   13   retry the case.

   14                           I'm just trying to be practical, Judge.                                    These are

   15   evidentiary things.                           I think they are viable areas for the

   16   Court to consider.                          If they want to meet and confer and tell

   17   me exactly what they want to put in, because they asked about

   18   a lot of different things, then I'll try to resolve it like

   19   that.          I was looking for sort of the default setting in some

   20   respects, which is, reserve on it, deny without prejudice

   21   subject to how they tie it up at trial.

   22                           THE COURT:                 That's what I'm inclined to do.

   23   Looking through these, I think that it's very hard to rule on

   24   these in a vacuum.                          So what I'm going to do is with respect

   25   to document 147, motions in limine Nos. 1 through 13, I will



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 61 of 66 PageID 4332
                                                       Proceedings via Zoom Videoconference                            61



   1    deny without prejudice and you are free to raise it at trial.

   2    However, I'm not going to hamstring at this juncture the

   3    defense and say you can't raise some of the things that you

   4    wanted to talk about in opening statement.                                                   I don't think

   5    that's fair either.

   6                            So at this juncture, if you want to meet and

   7    confer, that's fine; but I'm not going to put that preclusion

   8    in place, Mr. Turkel, that you've discussed earlier.                                                   I think

   9    it's conditionally relevant.

   10                           MR. TURKEL:                  Right.            We have a rule of evidence

   11   that deals with conditional relevance.                                                   I've raised it, so

   12   the Court knows.                       And frankly, Judge, I've had plenty of

   13   trials where I had to make that decision and opposing counsel

   14   had to make that decision; am I going to take that leap?

   15   That's all I can do at this point.                                             I think it's a lot more

   16   constructive, frankly, than to try these subissues in a

   17   motion in limine.                         I'm fine with that, Judge.

   18                           THE COURT:                 I appreciate that.                       That's my ruling

   19   on that.

   20                           You decide what you want to do on that abatement.

   21   I don't know what to tell you.

   22                           MR. TURKEL:                  I need to look a little closer at the

   23   law, Judge.                 I'm just trying to be transparent about it.

   24                           THE COURT:                 I appreciate it.

   25                           MR. TURKEL:                  I appreciate the Court's sentiments



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 62 of 66 PageID 4333
                                                       Proceedings via Zoom Videoconference                              62



   1    on it; and if we file it, obviously, the Court will see the

   2    motion.

   3                            THE COURT:                 Anything else to cover today, because

   4    with respect to scheduling, it isn't going to happen in

   5    August.            I don't know about September.                                         I really don't know.

   6                            MR. TURKEL:                  Judge, we are told across the state

   7    pretty much that the courts are going to tell us when they

   8    are open to scheduling again.                                       I don't know what to tell the

   9    Court beyond that.                          It would be par for the course right now.

   10                           THE COURT:                 I'm going to tell you what the problem

   11   is.        The problem is bringing in jurors on a civil case.                                              If

   12   there are criminal cases that need to take place in

   13   September, then that's going to take precedence.

   14                           For instance, I have a criminal case that I think

   15   is going to go in August.                                  The person has been in custody for

   16   a year.            He's looking at a three-year statutory maximum.                                          If

   17   I have something that's going to be tried, it's going to be

   18   that one.

   19                           I just had a case that was transferred to another

   20   judge, who is no longer handling Fort Myers cases.                                                   That case

   21   is going to go in August if I had kept it.                                                   It was just

   22   automatically reassigned randomly.                                             That would have gone in

   23   August, and that judge has another case to go in September.

   24   So those are two cases -- criminal cases for either August or

   25   September that I've just heard about, and I know another



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 63 of 66 PageID 4334
                                                       Proceedings via Zoom Videoconference                            63



   1    judge has a case that's going to go at the end of August.

   2    Those are all criminal cases that are going to take

   3    precedence.

   4                            And I don't know that with social distancing how

   5    many trials we can do in the Tampa Division because there is

   6    no place for them -- for jurors to social distance themselves

   7    in the jury assembly room.                                   So I don't know what we are going

   8    to do.

   9                            We would either have to find another courtroom for

   10   them to sit in to deliberate.                                       That we could do.               But it's

   11   just complicated.                         I just think those criminal cases are

   12   going to get first dibs.                                 That's why I tell you I think

   13   August is for sure out.                                I can categorically say that.

   14   September is another story.                                     We will just wait and see how

   15   the August trials go.

   16                           But I think, for instance, that case that the

   17   other judge has, that's a two- or three-week trial here in

   18   Tampa, criminal case.                             I don't know if it's going to knock

   19   all civil cases out.                            I have no idea.                          I don't know.   I think

   20   we can do more than one at a time, but it's just a bit of a

   21   challenge.

   22                           MR. TURKEL:                  Judge, we are here.                       We can wait and

   23   hear from the Court as things develop.                                                    There is nothing new.

   24   This is happening in every district I'm in; state, federal.

   25   I think all of us -- I had Judge Porcelli in another case.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 64 of 66 PageID 4335
                                                       Proceedings via Zoom Videoconference                         64



   1    Literally set a trial three months later than he had

   2    originally suggested because he said the chance of getting it

   3    tried would be better in November than August next year.

   4    That's the backlog that is going to hit in August of next

   5    year and would make the date less viable because these things

   6    are happening.                     We are open to whatever the Court wants,

   7    whether that's setting a status conference, calling us

   8    informally to discuss calendaring.

   9                            THE COURT:                 Actually the magistrates, to a certain

   10   extent, are busier, believe it not, than we District Court

   11   judges are on a lot of things.                                        I've kept up.          I've had a lot

   12   of hearings by Zoom.                            I've done my sentencings by Zoom.                      Last

   13   three weeks I've been doing some in person.                                                I've been moving

   14   my cases, so I don't have a backlog.                                                But the magistrates, on

   15   a lot of things, they haven't been able to do them by Zoom.

   16   The parties haven't agreed, and they have got a lot.                                                They

   17   have a lot on their platter.

   18                           MR. BANKER:                  Judge, on this case, you've moved

   19   very diligently about dealing with all these motions all

   20   along the way.

   21                           THE COURT:                 Well, I'll tell you, I'm not giving up

   22   my cases.               I'm taking senior status in three weeks, when I

   23   turn 65.

   24                           MR. BANKER:                  You can't be taking senior.                   That's

   25   impossible.                 Turkel should be taking senior status.



        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 65 of 66 PageID 4336
                                                       Proceedings via Zoom Videoconference                          65



   1                            MR. TURKEL:                  I really feel like it.

   2                            THE COURT:                 2004 I was appointed.

   3                            MR. TURKEL:                  That's crazy to me.

   4                            THE COURT:                 Hard to believe.                      Time just moves on.

   5    I turn 65 in three weeks, so I'm taking senior status.

   6                            MR. BANKER:                  You better register for Medicare.

   7                            THE COURT:                 I'm getting all those letters.                      I'm

   8    getting the mail from the assisted living facilities.

   9                            I just wanted to let you know you will not see my

   10   cases wholesale reassigned to anybody else.                                                 I'm keeping my

   11   cases and will continue to take cases beyond the draw,

   12   exactly the way that I have always done.

   13                           Well, that's it.

   14                           MR. BANKER:                  Thanks a lot.

   15                           THE COURT:                 Thank you very much.                      I appreciate

   16   everybody's participation today.

   17                           MR. TURKEL:                  Thank you.

   18                           (Proceedings concluded at 11:17 a.m.)

   19                                                                - - -

   20

   21

   22

   23

   24

   25




        The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
        June 26, 2020 - Motion Hearing - Docket No. 231
Case 8:18-cv-02869-VMC-CPT Document 232 Filed 07/28/20 Page 66 of 66 PageID 4337
                                                      Proceedings via Zoom Videoconference                 66



      UNITED STATES DISTRICT COURT                                      )
                                                                        )
      MIDDLE DISTRICT OF FLORIDA                                        )



                                                    REPORTER CERTIFICATE



                       I, Scott N. Gamertsfelder, Official Court Reporter

       for the United States District Court, Middle District of

       Florida, do hereby certify that pursuant to Section 753,

       Title 28, United States Code, that the foregoing is a true

       and correct transcript from the stenographic notes taken by

       the undersigned in the matter of THE HURRY FAMILY REVOCABLE

       TRUST, et al. Vs. CHRISTOPHER FRANKEL, Case No.

       8:18-cv-2869-T-33CPT (Pages 1 through 65), and that the

       transcript page format is in conformance with the regulations

       of the Judicial Conference of the United States.




         /s/      S c o t t N. G a m e r t s f e l d e r ,             RMR,       FCRR


         Official            Court         Reporter

                                                                                     Date: July 27, 2020




       The Hurry Family Revocable Trust, et al., v. Christopher Frankel; 8:18-cv-2869-T-33CPT
       June 26, 2020 - Motion Hearing - Docket No. 231
